                                                                                           4/25/2019
                              UNITED STATES DISTRICT COURT
                            THE WESTERN DISTRICT OF VIRGINIA
                                                                                         S/J.Vasquez
                                 HARRISONBURG DIVISION

 UNITED STATES Of AMERICA                         )
                                                  )
 v.                                               )       CourtNo. 5:19-cv-00032
                                                  )
 FIVE FIREARMS & MISCELLANEOUS                    )
 AMMUNITION

                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Now comes the plaintiff, United States of America, and brings this Complaint and alleges as

follows in accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                     NATURE OF THE ACTION

        1. This is a civil action in rem brought to forfeit and condemn certain personal property assets

to the use and benefit of the United States, pursuant to 18 U.S.C.   § 924(d), for violations of 1$ U.S.C.
§ 922(g)(3).
                                     THE DEFENDANTS IN REM

        2. The defendant property consists of the following property:

               (a)       Five firearms and miscellaneous ammunition, detailed below, that were seized

               from Ronald Leonard Rush on December 7, 2018 at the following location: 228 South

               Royal Avenue, Front Royal, Virginia 22630, and is presently in the custody of the

               Bureau of Alcohol, Tobacco, Firearms and Explosives at the Winchester Satellite

               Office.

                              CATS #s                              Description
                  (1)    19-ATF-006098       Stallard/Maverick 1S9 Pistol CAL:9 $N:024548
                  (2)    19-ATF-0061 10      8 Rounds Federal Ammunition CAL:9
                  (3)    19-ATF -006111      Savage Mark II Rifle CAL:22 SN:0023223
                  (4)    1 9-ATF-006 113     5 Rounds Remington Ammunition CAL:22
                  (5)    19-ATF -0061 14     Henry Repeating Rifle Company H004 Golden Boy LE
                                             Rifle CAL:2

                                                      1
      Case 5:19-cv-00032-EKD Document 1 Filed 04/25/19 Page 1 of 3 Pageid#: 1
                    (6)   1 9-ATF-0061 17        1 $8 Rounds Assorted Ammunition CAL:Multi
                    (7)   19-ATF-006119          3 Rounds Winchester-Western Ammunition CAL:30-06
                    (8)   19-ATF -006121         Savage 111 Rifle CAL:30-06 SN:F997060
                    (9)   19-ATf-008175          11 Rounds Federal Ammunition CAL:22
                   (10)   19-ATF -008176         Winchester 94 Rifle CAL:45 SN:5464503


                                     JURISDICTION AND VENUE

        3. This Court has jurisdiction over an action commenced by the United States under

28 U.S.C.   §   1345, and over an action for forfeiture under 28 U.S.C.    §   13 55(a).

        4. This Court has in rem jurisdiction over the defendant property under 2$ U.S.C.             §   13 55(b).

        5. Venue is proper in this district pursuant to 2$ U.S.C. §1355(b)(1) because the acts giving

rise to this forfeiture occurred in this district, and pursuant to 2$ U.S.C.    §   1395, because the property

is located in this district.

        6. Upon the filing of this Complaint, the United States requests that the Court issue a Warrant

of Arrest and Seizure in rem pursuant to Supplemental Rule G(3)(b)(ii), which the United States will

execute upon the property pursuant to 2$ U.S.C.       §    13 55(d) and Supplemental Rule G(3)(c).

                                       BASIS FOR FORFEITURE

        7. The defendant property is subject to forfeiture pursuant to 18 U.S.C.           § 924(d) because Rush
possessed them in violation of 1$ U.S.C.     §   922(g)(3).

                                                    FACTS

        8. The facts supporting this Complaint are stated in the attached Declaration of Special Agent

ATF, Christian Bockmann, and are incorporated by reference herein.



        WHEREFORE, the United States of America respectfully requests that the Clerk of Court

issue a Warrant of Arrest in rem pursuant to Supplemental Rule G(3)(b); that due notice be given to

all parties to appear and show cause why the forfeiture should not be decreed; that judgment be


                                                       2
    Case 5:19-cv-00032-EKD Document 1 Filed 04/25/19 Page 2 of 3 Pageid#: 2
entered declaring the defendant property to be condemned and forfeited to the United States of

America for disposition according to law; and that the United States of America be granted such other

and further relief as this Court may deem just and proper, together with the costs and disbursements

of this action.


                                               THOMAS I. CULLEN
                                               United States Attorney

                                               s/Krista Consilio Frith
                                               Assistant United States Attorney
                                               State Bar No. 8908$
                                               310 first Street, S.W., Room 906
                                               Roanoke, VA 24011
                                               Phone: (540)857-2250
                                               Fax: (540)857-2614
                                               krista.ftith(usdoj .gov




                                           VERIFICATION

        I am a Special Agent of the AIF, and one of the agents assigned the responsibility for the

above-captioned matter. I have read the contents of the foregoing Complaint for Forfeiture, and the

statements contained therein are true to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on this    25     day of April, 2019.



                                               Christian Bockmann
                                               Special Agent
                                               Bureau of Alcohol, Tobacco, Firearms and Explosives




                                                    3
    Case 5:19-cv-00032-EKD Document 1 Filed 04/25/19 Page 3 of 3 Pageid#: 3
-65HY                                                      CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States                                                                                             Five Firearms and Miscellaneous Ammunition


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Warren
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Krista Consiglio Frith
540-857-2250
310 1st St. SW, Roanoke, VA 24011

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH         u          u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID          u          u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         18 U.S.C 924(d)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Civil Forfeiture
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
04/25/2019                                                            s/Krista Consiglio Frith, AUSA
FOR OFFICE USE ONLY

    5(&(,37          Case $02817
                            5:19-cv-00032-EKD
                                   No fee     Document
                                              $33/<,1*,)3 1-1
                                                           No Filed 04/25/19  Page 1 of 10$*-8'*(
                                                                       -8'*( Dillon        Pageid#: 4
                                                                                        5:19-cv-00032
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURG DIVISION

UNITED STATES OF AMERICA                              )
Plaintiff,                                            )
                                                      )
v.                                                    )              Case No. 5:19-cv-00032
                                                      )
FIVE FIREARMS & MISCELLANEOUS                         )
AMMUNITION                                            )
Defendant.                                            )
                   AFFIDAVIT IN SUPPORT OF FORFEITURE IN REM

       I, Christian P. Bockmann, a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), being duly sworn, state as follows:


                             BACKGROUND AND EXPERIENCE

         1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

 Explosives (“ATF”) and have been so employed since 2009. I am currently assigned to the

 ATF Martinsburg Field Office, Washington Field Division. Prior to becoming an ATF agent, I

 was a United Stated Capitol Police Officer in Washington, DC for approximately seven years.

 In my capacity as a law enforcement officer, I have investigated individuals for the illegal

 possession and use of firearms, illegal possession and distribution of controlled substances, and

 for committing violent crimes. Many of these investigations led to the arrest and conviction of

 individuals for violations of both state and federal firearms and drug trafficking laws.

        2.      This affidavit is based on my personal knowledge, information conveyed to me

 by other law enforcement officers, and my review of evidence, documents, and records obtained

 during the course of the investigation. This affidavit only contains the information necessary to




 Case 5:19-cv-00032-EKD Document 1-2 Filed 04/25/19 Page 1 of 4 Pageid#: 5
establish probable cause. As such, this affidavit does not include each and every fact known by

me or known by the government.

       3.      As set forth in detail below, the Subject Property is forfeitable under 1$ U.S.C.

§ 924(d) because they were in possession of Ronald Rush (“RUSH”), formerly known as
Ronald Leonard, in violation of 12 U.S.C.   §   922(g)(3).

                                   THE INVESTIGATION

       4.      On December 7, 2018, ATF and local law enforcement executed a federal search

warrant at 228 South Royal Avenue, Front Royal, Virginia 22630, RUSH’s residence. Inside the

residence, law enforcement encountered Jonathan Hodges and placed him under arrest pursuant

to a federal arrest warrant for a Federal Drug Conspiracy. Law Enforcement searched the

residence and seized narcotics, narcotic paraphilia, firearms, and ammunition. In RUSH’s

bedroom, law enforcement located firearms, ammunition, and smoking devices.

       5.      During a federal proffer interview, Jonathon Hodges talked about RUSH’s drug

use while Hodges was living at the 228 South Royal Avenue residence. Hodges lived at the

residence with Rush from approximately the end of September 2018, to his arrest on December

07, 2018. Hodges stated that RUSH smoked marijuana every day and that he smoked marijuana

several times with RUSH. Hodges also stated that he gave RUSH methamphetamine several

times. Hodges explained that RUSH and his sister, Mandy Leonard, would go to RUSH’s

bedroom and smoke methamphetamine. Hodges said that he was not paying rent at the house,

so the methamphetamine Hodges gave to RUSH was a gift or payment for letting Hodges stay

there. On April 17, 2019, Hodges pleaded guilty to Title 21 ,United States Code,

Section84l(a)(1)- Conspiracy to Distribute and possess With Intent to Distribute

                                                  2




Case 5:19-cv-00032-EKD Document 1-2 Filed 04/25/19 Page 2 of 4 Pageid#: 6
methamphetamine, and Title 21, United States Code, Sections 241 (a)and(b)( 1 )(C)- Distribution

of controlled substances.


         6.           During a federal proffer interview, Silvious talked about RUSH’s drug use.

Silvious provided the following information about her time living at 222 South Royal Avenue in

front Royal, Virginia, with her boyfriend, RUSH. Silvious lived at the 228 South Royal

Avenue residence from approximately August through October of 2012, but visited the

residence several times afier October 2018. Mandy Leonard moved in on September 21, 2018,

and Jonathan Hodges moved in about a week afier that. Silvious stated that RUSH was a daily

user of marijuana and has been for as long as she can remember. Silvious stated that Rush used

methamphetamine for the first time on his birthday, September 23, 2012, with Hodge’ s sister,

Mandy Leonard. Silvious observed RUSH using methamphetamine four times over a few days

afier September 23, 2018, but believed RUSH was using methamphetamine more than those

four times because she saw Rush “tweaking” (term for a person being up for several days,

normally with side effects of irritable, agitated, and/or paranoid) on other occasions.

                                             CONCLUSION

         7.          Based upon your affiant’s knowledge of the investigation, the circumstances

surrounding the seizure, and proffers, your affiant believes that (1) RUSH is an unlawful user of

marijuana and methamphetamine, and addicted to those controlled substances, and (2) RUSH

possessed firearms and ammunition. As such, your affiant submits that RUSH violated 18

U.S.C.   §    922(g)(3) and the subject firearms and ammunition are subject to forfeiture pursuant to

12 U.S.C.      §   924(d).


                                                     3




Case 5:19-cv-00032-EKD Document 1-2 Filed 04/25/19 Page 3 of 4 Pageid#: 7
I declare under penalty of perjury that the foregoing is true and correct.

Executed on this   23   day of April 2019.




                                                     Chrisiockmm
                                                     Special Agent
                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                     Explosives




                                                 4




 Case 5:19-cv-00032-EKD Document 1-2 Filed 04/25/19 Page 4 of 4 Pageid#: 8
